Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. It is not clearly stated, what prompts the issuing of the guidance is whether the determined evasiveness outcome is found to be malicious or non-malicious.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide adequate description what the claimed bridged discourse model comprises or how it is obtained or used.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr (US 10,223,442).
As to claims 1 Starr teaches a method, comprising: accessing, by a computing device, a real-time text-based discourse session comprised of multiple text-based posts published by participants, the posts including a question from an author and responses from at least one respondent; determining, by the computing device, relationships between words in the real-time text-based discourse session utilizing corpus linguistics analysis; (Pars.6, 17, 29-31);
determining, by the computing device, a frequency of the responses of the at least one respondent over time (Pars.52-54)
determining, by the computing device, an evasiveness (usefulness/notability) score for each of the responses based on natural language processing of the responses, wherein each of the evasiveness scores indicate a level of relevance of a response with respect to the question; (504) ; determining, by the computing device, evasiveness rankings for each of the responses based on the determined relationships of words, the frequency of the responses and the notability scores; (Pars.67-68); and determining, by the computing device, a display order for the responses based on the ranking (506-508; Pars.10, 13, 21, 67-68, 92-93)

    PNG
    media_image1.png
    456
    406
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    401
    media_image2.png
    Greyscale



As to claim 2, the teaching by Starr of arranging the responses provided by responders, based on ranking inherently results changing the response temporal order (Fig.5; Pars.28-30, 71, 79).
As to claims 3-6, Starr teaches informing the author and the responder when the response score is below threshold and providing evasiveness indicators (Pars.68, 91-97).
As to claim 10, Starr teaches assigning, a category of participant to the at least one respondent based on the evasiveness scores of the responses, wherein the category is one of a plurality of categories associated with different types of access with respect to the real-time text-based discourse session (Pars.45, 57, 135).
As to claim 13, Starr teaches : determining if an evasiveness score of one of the responses of the at least one respondent is malicious or non-malicious based on a sentiment analysis of the response; and at least one selected from the group consisting of: issuing, by the computing device, guidance to one of the participants based on the determining the response is malicious or non-malicious; and filtering, by the computing device, additional responses of the at least one respondent based on the determining the response is malicious or non-malicious (Pars.30-31, 90-92).
As to claim 14, Starr teaches wherein the computing device includes software provided as a service in a cloud environment (Pars.116-119).
Regarding claims 15-16 ad 18, the corresponding program and system comprising the steps as recited in the claims addressed above are analogous therefore rejected as being anticipated by Starr for the foregoing reasons.


Allowable Subject Matter
Claim 7-9, 11-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 is allowable because Starr doesn’t teach assigning, by the computing device, a participant score to one of the participants based on aggregated evasiveness scores of the participant over time.
claim 9 is allowable because Starr doesn’t teach wherein the at least one respondent comprises a chatbot, the method further comprising: determining, by the computing device, that aggregated evasiveness scores of the chatbot over a period of time meet a predetermined threshold value; and providing, by the computing device, feedback to a user based on the aggregated evasiveness scores of the chatbot meeting the predetermined threshold value.
claim 11 is allowable because Starr doesn’t teach determining that an increase in evasiveness scores associated with a participant over time meets a threshold increase; and sending, by the computing device, an alert based on the increase in evasiveness scores meeting the threshold increase.
claim 12 is allowable because Starr doesn’t teach determining, by the computing device, that a potential sensitive reason exists for at least one of the evasiveness scores of a respondent based on context analysis of user data of the respondent and predetermined sensitivity rules; and alerting, by the computing device, the author of the potential sensitive reason.
claim 17 is allowable because Starr doesn’t teach assigning permissions or access authorizations to one of the participants based on aggregate evasiveness scores associated with the one of the participants over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657